DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9804264 B2 (Villeneuve et al.) in view of CN 204885804 U (Zhou et al.)1 further in view of US 20110216792 A1 (Chan et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20020149757 A1 (Kelsey et al.).



                             Claim 1, Villeneuve teaches a light detection and ranging (LiDAR) system, comprising:
                        a control system constructed to be contained within an interior portion of a vehicle (Fig. 6, Col. 16 line 24-26, As an example, laser 300 may include a controller or processor that receives data from each sensor head 310. Col. 16  Line 1-5, In the example of FIG. 6, four sensor heads 310 are positioned at or near the four corners of the vehicle (e.g., the sensor heads may be incorporated into a light assembly, side panel, bumper, or fender), and laser 300 may be located within the vehicle (e.g., in or near the trunk)),

                   the control system comprising:

                         control circuitry (Fig. 6, Col. 16 line 24-26, laser 300 may include a controller or processor that receives data from each sensor head 310. Col. 16  Line 1-5, In the example of FIG. 6, four sensor heads 310 are positioned at or near the four corners of the vehicle (e.g., the sensor heads may be incorporated into a light assembly, side panel, bumper, or fender), and laser 300 may be located within the vehicle (e.g., in or near the trunk) );

                            a scanning system constructed to be mounted to an exterior portion of the vehicle. (FIG. 6 Col. 15, Line 41-56. FIG. 6 illustrates an example vehicle with a LIDAR system that includes a laser 300 with multiple sensor heads 310 coupled to the laser 300 by multiple laser-sensor links 320. In particular embodiments, each laser-sensor link 320 may include one or more optical links 330 or one or more electrical links 350. As an example, each laser-sensor link 320 may include an optical link 330 configured to convey at least a portion of the pulses of light emitted by laser 300 to a corresponding sensor head 310. Additionally, each sensor head 310 may include a scanner 120 configured to scan the pulses of light conveyed from the laser 300 to the sensor head 310 by the corresponding optical link 330. As another example, each laser-sensor link 320 may include one or more electrical links 350 that convey electrical power or signals between laser 300 and a corresponding sensor head 310. Col. 16  Line 1-5, In the example of FIG. 6, four sensor heads 310 are positioned at or near the four corners of the vehicle (e.g., the sensor heads may be incorporated into a light assembly, side panel, bumper, or fender), and laser 300 may be located within the vehicle (e.g., in or near the trunk).); and 

                             Villeneuve fails to teach and a multi-diode laser and optical fiber coupling (MDOFC) coupled the control circuitry and operative to generate an integrated light beam derived from a plurality of light beams. However Zhou teaches a multi-diode laser and optical fiber coupling (MDOFC) (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. Fig. 5 is the MDOFC.  line 39, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. Line 36, FIG. 1 shows a narrow line of this utility new type wide-beam module of light path schematic shown in FIG. 2 is the structure schematic diagram of the module. The module has the first laser chip 1-2 and the second laser chip 2-2, the first collimation lens 1-3, a second fast axis collimating lens 2-3, and slow axis collimating lens 1-5.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and combine multiple laser diode instead of a single laser and couple it with fiber optic cable because fiber optic cable are good for light transmission without loss and Chan teaches that combining the output of two diodes, can double the power.([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing)).

                                Villeneuve teaches a fiber optic cable coupled to scanning system wherein the fiber optic cable transmits the light beam to the scanning system (FIG. 6 Col. 15 Line 41-56. FIG. 6 illustrates an example vehicle with a LIDAR system that includes a laser 300 with multiple sensor heads 310 coupled to the laser 300 by multiple laser-sensor links 320. In particular embodiments, each laser-sensor link 320 may include one or more optical links 330 or one or more electrical links 350. As an example, each laser-sensor link 320 may include an optical link 330 configured to convey at least a portion of the pulses of light emitted by laser 300 to a corresponding sensor head 310. Additionally, each sensor head 310 may include a scanner 120 configured to scan the pulses of light conveyed from the laser 300 to the sensor head 310 by the corresponding optical link 330. As another example, each laser-sensor link 320 may include one or more electrical links 350 that convey electrical power or signals between laser 300 and a corresponding sensor head 310. Col. 13 line 9-13.As an example, laser 300 and sensor 310 may be located approximately 4 meters apart, and a fiber-optic cable 330 that conveys light from laser 300 to sensor 310 may have a length of greater than or equal to 4 meters.).
                            Villeneuve fails to teach a fiber optic cable coupled to the MDOFC. However Zhou teaches a fiber optic cable coupled to MDOFC (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. Fig. 5 is the MDOFC. line 39, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. line 36, FIG. 1 shows a narrow line of this utility new type wide-beam module of light path schematic shown in FIG. 2 is the structure schematic diagram of the module. The module has the first laser chip 1-2 and the second laser chip 2-2, the first collimation lens 1-3, a second fast axis collimating lens 2-3, and slow axis collimating lens 1-5.). Villeneuve teaches a fiber optic cable coupled to scanning system wherein the fiber optic cable transmits the integrated light beam to the scanning system but fails to teach a fiber optic cable coupled to MDOFC. It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and combine a fiber optic cable coupled to the MDOFC because fiber optic cable are good for light transmission without loss. Therefore light will be transferred to scanning system from laser source with minimum loss.
                     Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system such that a fiber optic cable coupled to the MDOFC and the scanning system wherein the fiber optic cable transmits the integrated light beam to the scanning system
                              Villeneuve as modified in view of Zhou fails but Kelsey teaches wherein the scanning system comprises fiber optic cable mounting hardware that aligns two or more fiber optic tips (see figure 3 para 35 note hardware for mounting and aligning the optics and fiber optic cables.). 
                               It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and Kelsey and modify the scanning system such that it comprises fiber optic cable mounting hardware that aligns at least one fiber optic tip of the fiber optic cable because Kelsey teaches ([0035] FIG. 3 is an overhead plan view of the platform containing an embodiment of a laser source 14' and represents an optical diagram, drawn approximately to scale, showing the free-space laser beam path, conventional beam splitting and directing optics, fiber optic coupling connectors, cables and the optomechanical hardware for mounting and aligning the optics and fiber optic cables.).  

                              Villeneuve as modified in view of Zhou further in view of Kelsey fails but Behling teaches beams from the two or more fiber optic tips converge and pass through a reflective mirror (see figure 1 Ref 20 is the mirror and light is converging to 20 and Ref 1,2,3, are fiber tips).
                         It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and Kelsey and Behling for the purpose of avoiding power loss.
                     Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system such that the scanning system comprises fiber optic cable mounting hardware that aligns two or more fiber optic tips so that beams from the two or more fiber optic tips converge and pass through a reflective mirror.
                          Claim 3, Villeneuve as modified in view of Zhou further in view of Chan and Kelsey and Behling teaches the LiDAR system of claim 1. Zhou teaches wherein the MDOFC comprises a stack of at least two coupled pairs of laser diodes (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. Fig. 5 is the MDOFC. From Fig. 5, it can be seen that the first laser chip 1-2 and the second laser chip 2-2 are a stack of two coupled pairs of laser diodes. line 35, Fig. 1 The module has a first auxiliary heat sink 1-1, second auxiliary heat sink 2-1, the first laser chip 1-2 and the second laser chip 2-2,). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and Kelsey and Behling and combine multiple laser diode instead of a single laser and couple it with fiber optic cable because fiber optic cable are good for light transmission without loss and Chan teaches that combining the output of two diodes, can double the power.([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing)).

                       Claim 4, Villeneuve as modified in view of Zhou further in view of Chan and Kelsey and Behling teaches the LiDAR system of claim 3. Zhou teaches wherein outputs of a first of the at least two coupled pairs of laser diodes generate a first integrated beam that is directed along a first plane 
    PNG
    media_image1.png
    9
    6
    media_image1.png
    Greyscale
and wherein outputs of a second of the least two coupled pairs generate a second integrated beam that is directed along a second plane, wherein the first and second planes are offset by a fixed distance (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. Fig. 5 is the MDOFC.  From Fig. 5, it can be clearly seen that there are two integrated beams that are offset by a fixed distance and integrated beams are formed by coupling mirrors 1-8. line 38,Fig. 5 and Fig. 6, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module) . It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and Kelsey and Behling and combine multiple laser diode instead of a single laser and couple it with fiber optic cable because fiber optic cable are good for light transmission without loss and Chan teaches that combining the output of two diodes, can double the power.([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing)).

    PNG
    media_image2.png
    285
    619
    media_image2.png
    Greyscale

Fig: 5
                         Claim 5, Villeneuve as modified in view of Zhou further in view of Chan and Kelsey and Behling teaches the LiDAR system of claim 4. Zhou teaches wherein the first and second integrated beams form a third integrated beam that is input into the fiber optic cable (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. From Fig. 5 it can be seen that a third integrated beam is formed after passing through lens 1-6 and it is incident on the end face of the optical fiber 1-7. line 38,Fig. 5 and Fig. 6, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and Kelsey and Behling and combine multiple laser diode instead of a single laser and couple it with fiber optic cable because fiber optic cable are good for light transmission without loss and Chan teaches that combining the output of two diodes, can double the power.([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing)).
                              Claim 14, Villeneuve as modified in view of Zhou further in view of Kelsey and Behling teaches the LiDAR system of claim 1. Villeneuve as modified in view of Zhou further in view of Kelsey and Behling fails to teach wherein a beam profile exiting out of at least one of the two or more fiber optic tips is approximately the same as its far field beam profile. However, a person of ordinary skill in the art would know that any beam will approximately maintain its profile until a certain distance or time. Applicant does not specifically mention any specific distance. Applicant mentions far field and far field can be any distance. It can 0.1m or 1nm or any distance. Therefore it is obvious that a beam profile exiting out of the fiber optic tip is approximately the same as its far field beam profile.
              Claim 15, Villeneuve as modified in view of Zhou further in view of Kelsey and  Behling teaches the LiDAR system of claim 1. Villeneuve teaches the embodiment of Fig. 6 which fails but the embodiment of Fig. 1 teaches the scanning system further comprises: 
                     steering optics (Fig. 1 shows LIDAR system 100.Col. 6 line 54-59, LIDAR system 100 may include a scanner 120 to steer the output beam 125 in one or more directions downrange. As an example, scanner 120 may include one or more scanning mirrors that are configured to rotate, tilt, pivot, or move in an angular manner about one or more axes). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a steering optics because Villeneuve teaches that the mirror can rotate, tilt, pivot, or move in an angular manner about one or more axes (Fig. 1 shows LIDAR system 100.Col. 6 line 54-59, LIDAR system 100 may include a scanner 120 to steer the output beam 125 in one or more directions downrange. As an example, scanner 120 may include one or more scanning mirrors that are configured to rotate, tilt, pivot, or move in an angular manner about one or more axes);      
                       receiving optics (Fig. 1 shows LIDAR system 100. Col.6, lines 31-33, the LIDAR system 100 may include one or more lenses to focus the input beam 135 onto an active region of receiver 140). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a receiving optics because Villeneuve teaches that lenses can be used to focus the input beam onto an active region of receiver (Fig. 1 shows LIDAR system 100. Col.6, lines 31-33, the LIDAR system 100 may include one or more lenses to focus the input beam 135 onto an active region of receiver 140). 
                        and a detector system (Fig. 1 shows LIDAR system 100. Col.6, lines 31-33, the LIDAR system 100 may include one or more lenses to focus the input beam 135 onto an active region of receiver 140). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a detector system because Villeneuve teaches (Col. 4 lines 8-12, receiver 140 may receive or detect photons from input beam 135 and generate one or more representative signals. For example, the receiver 140 may generate an output electrical signal 145 that is representative of the input beam 135.); 
                wherein the reflective mirror is positioned between the at least one fiber optic tip of the two or more fibers optical tips and the steering optics, the reflective mirror comprising a through-hole, wherein a beam emanating from the at least one fiber optic tip passes through the through-hole towards the steering optics (Col.6, lines 39-49. As illustrated in FIG. 1, the LIDAR system 100 may include mirror 115 (which may be a metallic or dielectric mirror), and mirror 115 may be configured so that light beam 125 passes through the mirror 115. As an example, mirror 115 (which may be referred to as an overlap mirror, superposition mirror, or beam-combiner mirror) may include a hole, slot, or aperture which output light beam 125 passes through). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a reflective mirror positioned between the at least one fiber optic tip the two or more fibers optical tips  and the steering optics, the reflective mirror comprising a through-hole, wherein a beam emanating from the at least one fiber optic tip passes through the through-hole towards the steering optics because Villeneuve teaches that most of the light can pass through the hole in the mirror ( Fig. 1 shows LIDAR system 100, Col.6, lines 46-49mirror 115 may be configured so that at least 80% of output beam 125 passes through mirror 115 and at least 80% of input beam 135 is reflected by mirror 115.).


Claim 6-7,9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9804264 B2 (Villeneuve et al.) in view of CN 204885804 U (Zhou et al.) further in view of US 20110216792 A1 (Chan et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20020149757 A1 (Kelsey et al.) further in view of CN 204216401 U (Zhang et al.).

                           Claim 6, Villeneuve as modified in view of Zhou further in view of Chan and Kelsey and Behling teaches the LiDAR system of Claim 1. Zhou teaches wherein the MDOFC comprises:
first, second, third and fourth diode sub-svstems each operative to emit respective first 
    PNG
    media_image3.png
    9
    7
    media_image3.png
    Greyscale
second, third, and fourth light pulses (line 38,Fig. 5 and Fig. 6, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and Kelsey and Behling and combine multiple laser diode instead of a single laser and couple it with fiber optic cable because fiber optic cable are good for light transmission without loss and Chan teaches that combining the output of two diodes, can double the power.([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing)).


                           Villeneuve as modified in view of Zhou further in view of Chan and Kelsey and Behling fails but Zhang teaches a first polarization beam splitter operative to combine the first and second light pulses to generate a first integrated beam (FIG. 1, [0026] Furthermore, the light emitting device I comprises one emits horizontal laser beam of first semiconductor laser stack array group 101, and at least one laser emitted vertical beam of the second semiconductor laser stack array group 102 the first semiconductor laser stack array group 101 and at least one said second semiconductor laser stack array group 102 of the light beam at the position are respectively provided with a first polarizing beam combiner 4, the array group 101 first semiconductor laser and the second semiconductor laser stack array 102 beam; the light homogenizing device 3 is set on the laser beam after the combined. [0029] Furthermore, the first polarization beam combiner 4, the second polarization beam combiner 5 and the third polarization combiner 6 are thin film interference type polarization beam splitter.);

    PNG
    media_image4.png
    873
    833
    media_image4.png
    Greyscale
 
                         Villeneuve as modified in view of Zhou further in view of Chan and Kelsey and Behling fails but Zhang teaches a second polarization beam splitter operative to combine the third and fourth fight pulses to generate a second integrated beam (FIG. 1, [0027] Furthermore, the emitting horizontal laser beam of the semiconductor laser array unit 101 comprises one transverse laser beam of the first semiconductor laser array 10la emits at least one emits a vertical laser beam of the second semiconductor laser array 10lb the first semiconductor laser array 1la and the light beam of the second semiconductor laser array 1lb, the first semiconductor laser array and at least one the second semiconductor laser array beam intersecting position, are respectively provided with a second polarizing beam combiner 5. [0029] Furthermore, the first polarization beam combiner 4, the second polarization beam combiner 5 and the third polarization combiner 6 are thin film interference type polarization beam splitter.);
               Villeneuve as modified in view of Zhou further in view of Chan and Kelsey and Behling fails but Zhang teaches wherein the first and second polarization beam splitters are positioned such that first integrated beam is stacked above or below the second integrated beam (FIG. 1, looking at the output of polarization beam combiner 4 and 5, it can be seen that the beams are stacked on top of each other.).
              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling and combine polarization beam splitters to create integrated beams because Chan teaches ([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing). 
              It would have been obvious to position the first and second polarization beam splitters such that first integrated beam is stacked above or below the second integrated beam for the purpose of avoiding overlapping of beams.

                           Claim 7, Villeneuve as modified in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling teaches the LiDAR system of claim 6. Zhou teaches wherein a stacking of the first and second integrated beams is provided as an input to the fiber optic cable (From Fig. 5, it can be clearly seen that there are two integrated beams that are offset by a fixed distance and integrated beams are formed by coupling mirrors 1-8 and are stacked on top of each other before entering the fiber optic cable. line 38,Fig. 5 and Fig. 6, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling so that first integrated beam is stacked above or below the second integrated beam for the purpose of avoiding overlapping of beams.


                          Claim 9, Villeneuve as modified in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling teaches the LiDAR system of claim 6. Villeneuve fails but Zhou teaches an optical lens coupled to receive the first and second integrated beams, wherein an output of the optical lens provides the third integrated beam (From Fig. 5 it can be seen that a third integrated beam is formed after lens1-6. Fig. 5 is the MDOFC.   line 38,Fig. 5 and Fig. 6 As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling and add an optical lens coupled to receive the first and second integrated beams, wherein an output of the optical lens provides the third integrated beam for the purpose of collimating the beams.

Claim10, Villeneuve as modified in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling teaches the LiDAR system of claim 6. Zhou teaches the multi-diode fiber optic coupling (MDOFC) wherein each of the first, second, third, and fourth diode sub-systems comprises (Fig. 5 shows plurality of beam combining module and Fig. 1 and Fig.2 shows each beam combining module. Fig. 5 is the MDOFC.):
a laser diode (Fig. 5 line 35, Fig. 1 and Fig.2 shows each beam combining module that comprises the first laser chip 1-2);
slow axis collimator (Fig. 5, line 35, Fig. 1 and Fig.2 shows each beam combining module that comprises the slow axis collimating lens 1-5.); 
and a fast axis collimator (Fig. 5, line 35, Fig. 1 and Fig.2 shows each beam combining module that comprises the fast axis collimating lens 2-3.).
                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and Kelsey and Behling and combine multiple laser diode instead of a single laser and couple it with fiber optic cable because fiber optic cable are good for light transmission without loss and Chan teaches that combining the output of two diodes, can double the power.([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing)).



                               Claim 11, Villeneuve as modified in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling teaches the LiDAR system of claim 10. Villeneuve teaches the embodiment of Fig. 6 which fails but another embodiment teaches wherein the laser diode emits a light pulse having a wavelength of 800-1560 nm (Fig. 1, col.5 line 21-23, light source 110 may include a pulsed laser diode with a peak emission wavelength of approximately 1400-1600 nm). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and modify the laser diode to operate in the wavelength region 1400-1600 nm because teaching reference Why Wavelengths Matter in Fiber Optics teaches (page 1. The three main wavelengths used for fiber optic transmission are 850, 1300, and 1550 nanometers. These wavelengths are used in fiber optics because they have the lowest attenuation of the fiber. The length of a wave has a direct relationship with its attenuation rate − the longer the wave, the less attenuation.).

                Claim 12, Villeneuve as modified in view of Zhou further in view of Chan further in view of Zhang and Kelsey and Behling teaches the LiDAR system of claim 10. Villeneuve teaches the embodiment of Fig. 6 which fails but another embodiment teaches wherein the control circuitry is operative to drive the laser diodes in each of the first, second, third and fourth diode sub-systems in a sequence(Fig. 11 Col 25 line 57-64 In particular embodiments, the N laser diodes 440 may produce optical pulses at N respective wavelengths, and each laser diode 440 may produce pulses at a pulse repetition frequency f. Additionally, the pulses produced by each of the laser diodes 440 may be synchronized so that after being combined together by multiplexer 412 the output seed pulses include N sets of time-interleaved pulses which are substantially evenly spaced in time. Col. 26 line 16-20, Additionally, undesirable nonlinear effects in optical fiber may be reduced or avoided by interleaving the pulses in a time-synchronized manner so that the pulses do not overlap in time.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments such that the control circuitry is operative to drive the laser diodes in each of the first, second, third and fourth diode sub-systems in a sequence because Villeneuve teaches (Col. 26 line 16-20, Additionally, undesirable nonlinear effects in optical fiber may be reduced or avoided by interleaving the pulses in a time-synchronized manner so that the pulses do not overlap in time.).
                          

Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204885804 U (Zhou et al.) in view of US 20120162749 A1 (Gusev et al.) further in view of DE 102012202637 A1 (Behling et al.).


Claim 16, Zhou teaches a laser system for use with a fiber optic cable, comprising:
control circuitry (it is inherent for such optoelectric laser system to have a control circuit); and 
a multi-diode laser and optical fiber coupling (MDOFC) coupled to the control circuitry and the fiber optic cable (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. Fig. 5 is MDOFC. line 39, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. line 36, FIG. 1 shows a narrow line of this utility new type wide-beam module of light path schematic shown in FIG. 2 is the structure schematic diagram of the module. The module has the first laser chip 1-2 and the second laser chip 2-2, the first collimation lens 1-3, a second fast axis collimating lens 2-3, and slow axis collimating lens 1-5.),

 the MDOFC operative to generate an optic fiber input beam that is a stack of integrated beams derived from a plurality of diode lasers (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. From Fig. 5, it can be seen that stack of combined beams are entering the optical fiber 1-7 line 35, Fig. 1 the first laser chip 1-2 and the second laser chip 2-2, line 39, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output.),

               wherein the optic fiber input beam is input into the fiber optic cable (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. line 39, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. line 36, FIG. 1 shows a narrow line of this utility new type wide-beam module of light path schematic shown in FIG. 2 is the structure schematic diagram of the module. The module has the first laser chip 1-2 and the second laser chip 2-2, the first collimation lens 1-3, a second fast axis collimating lens 2-3, and slow axis collimating lens 1-5.).

                  Zhou fails but Gusev teaches that diode lasers emit beams in a multi-mode ([0020] The laser may be operated in either of a single mode of its resonator or in multiple modes of its resonator. Multi-mode operation of the laser enables for example reaching a higher power compared to a single-mode laser. In this manner, an optical amplifier may not be required in operating the optical pulse transmitter.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Zhou and Gusev because Gusev teaches ([0020] Multi-mode operation of the laser enables for example reaching a higher power compared to a single-mode laser.).

                    Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system such that a multi-diode laser and optical fiber coupling (MDOFC) coupled the control circuitry and the fiber optic cable, the MDOFC operative to generate an optic fiber input beam that is a stack of integrated beams derived from a plurality of diode lasers that emit beams in a multi-mode, wherein the optic fiber input beam is input into the fiber optic cable.
                  Zhou fails but Behling teaches wherein the fiber optic cable aligns two or more fiber optic tips so that beams from the two or more fiber optic tips converge and pass through a reflective mirror (see figure 1 Ref 20 is the mirror and light is converging to 20 and Ref 1,2,3, are fiber tips. From figure 1, it can be seen that the fibers are aligned so that the beams converge at the mirror).
                 It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Zhou and Behling for the purpose of avoiding power loss.
                        Claim 17, Zhou as modified in view of Gusev and Behling teaches the laser system of claim 16. Zhou teaches wherein the MDOFC comprises a stack of at least two coupled pairs of laser diodes (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. From Fig. 5, it can be seen that the first laser chip 1-2 and the second laser chip 2-2 are a stack of two coupled pairs of laser diodes.  line 35, Fig. 1 The module has the first laser chip 1-2 and the second laser chip 2-2,).

                     Claim 18, Zhou as modified in view of Gusev and Behling teaches laser system of claim 17. Zhou teaches wherein outputs of a first of the at least two coupled pairs of laser diodes generate a first integrated beam that is directed along a first plane, and wherein outputs of a second of the least two coupled pairs generate a second integrated beam that is directed along a second plane, wherein the first and second planes are offset by a fixed distance (From Fig. 5, it can be clearly seen that there are two integrated beams that are offset by a fixed distance and integrated beams are formed by coupling mirrors 1-8. line 38,Fig. 5 and Fig. 6, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module).
                     Claim 19, Zhou as modified in view of Gusev and Behling teaches laser system of claim 18. Zhou teaches wherein the first and second integrated beams form a third integrated beam that is input into the fiber optic cable (From Fig. 5, it can be clearly seen that there are two integrated beams that are offset by a fixed distance and integrated beams are formed by coupling mirrors 1-8. From Fig. 5 it can be seen that a third integrated beam is formed after lens1-6.  line 38,Fig. 5 and Fig. 6, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module).

Claim 20-21,23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204885804 U (Zhou et al.) in view of US 20120162749 A1 (Gusev et al.) further in view of CN 204216401 U (Zhang et al.) further in view of US 20110216792 A1 (Chan et al.) further in view of DE 102012202637 A1 (Behling et al.).


                         Claim 20, Zhou as modified in view of Gusev and Behling teaches the laser system of claim 16. Zhou teaches wherein the MDOFC comprises:
                      first, second, third, and fourth diode sub-systems each operative to emit respective first, second, third, and fourth light pulses(line 38,Fig. 5 and Fig. 6, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module);

                      Zhou as modified in view of Gusev and Behling fails but Zhang teaches a first polarization beam splitter operative to combine the first and second light pulses to generate a first integrated beam (FIG. 1, [0026] Furthermore, the light emitting device I comprises one emits horizontal laser beam of first semiconductor laser stack array group 101, and at least one laser emitted vertical beam of the second semiconductor laser stack array group 102 the first semiconductor laser stack array group 101 and at least one said second semiconductor laser stack array group 102 of the light beam at the position are respectively provided with a first polarizing beam combiner 4, the array group 101 first semiconductor laser and the second semiconductor laser stack array 102 beam; the light homogenizing device 3 is set on the laser beam after the combined. [0029] Furthermore, the first polarization beam combiner 4, the second polarization beam combiner 5 and the third polarization combiner 6 are thin film interference type polarization beam splitter);
                 Zhou as modified in view of Gusev and Behling fails but Zhang teaches a second polarization beam splitter operative to combine the third and fourth light pulses to generate a second integrated beam (FIG. 1, [0027] Furthermore, the emitting horizontal laser beam of the semiconductor laser array unit 101 comprises one transverse laser beam of the first semiconductor laser array 10la emits at least one emits a vertical laser beam of the second semiconductor laser array 10lb the first semiconductor laser array 10la and the light beam of the second semiconductor laser array 10lb, the first semiconductor laser array and at least one the second semiconductor laser array beam intersecting position, are respectively provided with a second polarizing beam combiner 5. [0029] Furthermore, the first polarization beam combiner 4, the second polarization beam combiner 5 and the third polarization combiner 6 are thin film interference type polarization beam splitter); and 

                   Zhou as modified in view of Gusev and Behling fails but Zhang teaches the wherein first and second polarization beam splitters are positioned such that first integrated beam is stacked above or below the second integrated beam (FIG. 1, looking at the output of polarization beam combiner 4 and 5, it can be seen that the beams are stacked on top of each other.).

                     It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve in view of Zhou further in view of Zhang and Behling and combine polarization beam splitters to create integrated beams because Chan teaches ([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing). 
                     It would have been obvious to position the first and second polarization beam splitters such that first integrated beam is stacked above or below the second integrated beam for the purpose of avoiding overlapping of beams.


                  Claim 21, Zhou as modified in view of Gusev further in view of Zhang, further in view of Chan and Behling teaches the laser system of claim 20. Zhou teaches wherein a stacking of the first and second integrated beams is provided as an input to the fiber optic cable (From Fig. 5, it can be clearly seen that there are two integrated beams that are offset by a fixed distance and integrated beams are formed by coupling mirrors 1-8 and are stacked on top of each other before entering the optical fiber 1-7. line 38, Fig. 5 and Fig. 6, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output.).

                     Claim 23, Zhou as modified in view of Gusev further in view of Zhang, further in view of Chan and Behling teaches the laser system of claim 20. Zhou teaches the laser system further comprising an optical lens coupled to receive the first and second integrated beams (From Fig. 5 it can be seen that a third integrated beam is formed after lens1-6. line 38,Fig. 5 and Fig. 6 As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module.).
                      Claim 24, Zhou as modified in view of Gusev further in view of Zhang, further in view of Chan and Behling teaches the laser system of claim 20. Zhou teaches wherein each of the first, second, third, and fourth diode sub-systems comprises:
a laser diode (Fig. 5 shows plurality of beam combining modules. line 35, Fig. 1 and Fig.2 shows each beam combining module that comprises the first laser chip 1-2.); 

                  slow axis collimator (Fig. 5 shows plurality of beam combining modules. line 35, Fig. 1 and Fig.2 shows each beam combining module that comprises the slow axis collimating lens 1-5.); 
                   and a fast axis collimator (Fig. 5 shows plurality of beam combining modules. line 35, Fig. 1 and Fig.2 shows each beam combining module that comprises the fast axis collimating lens 2-3.).


Claim 25-26,30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9804264 B2 (Villeneuve et al.) in view of CN 204885804 U (Zhou et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20020149757 A1 (Kelsey et al.).


                      Claim 25, Villeneuve teaches	 a light detection and ranging (LiDAR) system, comprising:
                         a control system contained within a temperature controlled environment (Fig. 6, Col. 16 line 24-26, laser 300 may include a controller or processor that receives data from each sensor head 310. Col. 16 Line 1-5, In the example of FIG. 6, four sensor heads 310 are positioned at or near the four corners of the vehicle (e.g., the sensor heads may be incorporated into a light assembly, side panel, bumper, or fender), and laser 300 may be located within the vehicle (e.g., in or near the trunk). Villeneuve teaches that the laser 300 with controller can be located within the car and within the car can be any place inside the car. And places such as passenger compartment or places near rear view assembly and more place inside the vehicle are all temperature controlled environment), the control system comprising:

control circuitry (Fig. 6, Col. 16 line 24-26, As an example, laser 300 may include a controller or processor that receives data from each sensor head 310.);
 
at least one diode laser each operative to emit a light beam in response to control signals provided by the control circuitry (Fig. 6, Col. 16 line 24-26, As an example, laser 300 may include a controller or processor that receives data from each sensor head 310.); 

a scanning system mounted outside of the temperature controlled environment (FIG. 6 Col. 15 Line 41-56. FIG. 6 illustrates an example vehicle with a LIDAR system that includes a laser 300 with multiple sensor heads 310 coupled to the laser 300 by multiple laser-sensor links 320. In particular embodiments, each laser-sensor link 320 may include one or more optical links 330 or one or more electrical links 350. As an example, each laser-sensor link 320 may include an optical link 330 configured to convey at least a portion of the pulses of light emitted by laser 300 to a corresponding sensor head 310. Additionally, each sensor head 310 may include a scanner 120 configured to scan the pulses of light conveyed from the laser 300 to the sensor head 310 by the corresponding optical link 330. As another example, each laser-sensor link 320 may include one or more electrical links 350 that convey electrical power or signals between laser 300 and a corresponding sensor head 310. Col. 16 Line 1-5, In the example of FIG. 6, four sensor heads 310 are positioned at or near the four corners of the vehicle (e.g., the sensor heads may be incorporated into a light assembly, side panel, bumper, or fender), and laser 300 may be located within the vehicle (e.g., in or near the trunk).); 

                          Villeneuve fails to explicitly teach a lens that converges each light beam to have an angle less than a threshold. However Zhou teaches a lens 1-6 (line 37. said two beams of narrow-line wide collimated beam can be coupled into the optical fiber by coupling part. FIG. 3 is by the coupling part of the utility type narrow line-width module for coupling light path shown in sketch map, picture 4 is the structure schematic diagram of the coupling portion. two beams of parallel narrow line wide collimated beam emitted by the narrow-line wide-beam module of directly incident to the focusing lens 1-6, the light beam after focusing lens 1-6 focusing condensed on the end face of the optical fiber 1-7, the size of the light spot is not more than the optical fiber core diameter, the divergence angle is less than the optical numerical aperture angle corresponding to achieve efficient coupling. the focusing lens can be spherical, aspheric or self-focusing lens. the end face of the optical fibre may be ground and polished and plated with an anti-reflection film. From Fig. 5 it can be seen that a third integrated beam is formed after lens1-6. line 38,Fig. 5 and Fig. 6 As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module.).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and combine a lens that converges each light beam to have an angle less than a threshold because Zhao teaches (line 37,  the light beam after focusing lens 1-6 focusing condensed on the end face of the optical fiber 1-7, the size of the light spot is not more than the optical fiber core diameter, the divergence angle is less than the optical numerical aperture angle corresponding to achieve efficient coupling.).
 a fiber optic cable coupled to the control system and the scanning system (FIG. 6 Col. 15 Line 41-56. FIG. 6 illustrates an example vehicle with a LIDAR system that includes a laser 300 with multiple sensor heads 310 coupled to the laser 300 by multiple laser-sensor links 320. In particular embodiments, each laser-sensor link 320 may include one or more optical links 330 or one or more electrical links 350. As an example, each laser-sensor link 320 may include an optical link 330 configured to convey at least a portion of the pulses of light emitted by laser 300 to a corresponding sensor head 310. Additionally, each sensor head 310 may include a scanner 120 configured to scan the pulses of light conveyed from the laser 300 to the sensor head 310 by the corresponding optical link 330. As another example, each laser-sensor link 320 may include one or more electrical links 350 that convey electrical power or signals between laser 300 and a corresponding sensor head 310. Col. 13 line 9-13. As an example, laser 300 and sensor 310 may be located approximately 4 meters apart, and a fiber-optic cable 330 that conveys light from laser 300 to sensor 310 may have a length of greater than or equal to 4 meters.).


Villeneuve teaches a fiber optic cable coupled to the control system and the scanning system but fails to teach wherein the fiber optic cable receives a converged light beam from the lens and transmits the light beam to the scanning system. However Zhao teaches a fiber optic receives a converged light beam from the lens ( line 38,Fig. 5 and Fig. 6 As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. wherein, preferably, the output wavelength of each laser chip is different, more preferably each narrow line width wavelength of the laser beam combining module in order from small to big or from big to small orderly overlapped alignment are arranged so that the light beam is parallel light beam centralized by adjusting each mirror 1-8. Of course, the number of the mirror can also be less than the narrow-line wide-beam module number, for example, emitting light through the first narrow line width beam-combining module is directly incident on the second module and so on, the number of smaller number of narrow line width beam-combining module.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and modify the LIDAR system such that a fiber optic receives a converged light beam from the lens because Zhao teaches efficient coupling can be achieved by doing so. (line 37, the light beam after focusing lens 1-6 focusing condensed on the end face of the optical fiber 1-7, the size of the light spot is not more than the optical fiber core diameter, the divergence angle is less than the optical numerical aperture angle corresponding to achieve efficient coupling.). Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system such that a fiber optic cable coupled to the control system and the scanning system, wherein the fiber optic cable receives a converged light beam from the lens and transmits the light beam to the scanning system.
                       Villeneuve as modified in view of Zhou fails but Kelsey teaches wherein the scanning system comprises fiber optic cable mounting hardware that aligns two or more fiber optic tips (see figure 3 para 35 note hardware for mounting and aligning the optics and fiber optic cables.). 
                               It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and Kelsey and modify the scanning system such that it comprises fiber optic cable mounting hardware that aligns at least one fiber optic tip of the fiber optic cable because Kelsey teaches ([0035] FIG. 3 is an overhead plan view of the platform containing an embodiment of a laser source 14' and represents an optical diagram, drawn approximately to scale, showing the free-space laser beam path, conventional beam splitting and directing optics, fiber optic coupling connectors, cables and the optomechanical hardware for mounting and aligning the optics and fiber optic cables.).  

                              Villeneuve as modified in view of Zhou further in view of Kelsey fails but Behling teaches beams from the two or more fiber optic tips converge and pass through a reflective mirror (see figure 1 Ref 20 is the mirror and light is converging to 20 and Ref 1,2,3, are fiber tips).
                         It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and Kelsey and Behling for the purpose of avoiding power loss.
                     Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system such that the scanning system comprises fiber optic cable mounting hardware that aligns two or more fiber optic tips so that beams from the two or more fiber optic tips converge and pass through a reflective mirror.

                     

                     Claim 26, Villeneuve as modified in view if Zhao and Kelsey and Behling teaches the LiDAR system of claim 25. Zhao teaches wherein the threshold is the numerical aperture of the fiber optic cable (line 37. said two beams of narrow-line wide collimated beam can be coupled into the optical fiber by coupling part. FIG. 3 is by the coupling part of the utility type narrow line-width module for coupling light path shown in sketch map, picture 4 is the structure schematic diagram of the coupling portion. two beams of parallel narrow line wide collimated beam emitted by the narrow-line wide-beam module of directly incident to the focusing lens 1-6, the light beam after focusing lens 1-6 focusing condensed on the end face of the optical fiber 1-7, the size of the light spot is not more than the optical fiber core diameter, the divergence angle is less than the optical numerical aperture angle corresponding to achieve efficient coupling.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and combine a lens that converges each light beam to have an angle less than a threshold because Zhao teaches (line 37,  the light beam after focusing lens 1-6 focusing condensed on the end face of the optical fiber 1-7, the size of the light spot is not more than the optical fiber core diameter, the divergence angle is less than the optical numerical aperture angle corresponding to achieve efficient coupling.) .


                     Claim 30, Villeneuve as modified in view if Zhao and Kelsey and Behling teaches the LiDAR system of claim 25. Villeneuve teaches the embodiment of Fig. 6 which fails but the embodiment of Fig. 1 teaches the scanning system further comprises: 
                     steering optics (Fig. 1 shows LIDAR system 100.Col. 6 line 54-59, LIDAR system 100 may include a scanner 120 to steer the output beam 125 in one or more directions downrange. As an example, scanner 120 may include one or more scanning mirrors that are configured to rotate, tilt, pivot, or move in an angular manner about one or more axes). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a steering optics because Villeneuve teaches that the mirror can rotate, tilt, pivot, or move in an angular manner about one or more axes (Fig. 1 shows LIDAR system 100.Col. 6 line 54-59, LIDAR system 100 may include a scanner 120 to steer the output beam 125 in one or more directions downrange. As an example, scanner 120 may include one or more scanning mirrors that are configured to rotate, tilt, pivot, or move in an angular manner about one or more axes); 
                         
                       receiving optics (Fig. 1 shows LIDAR system 100. Col.6, lines 31-33, the LIDAR system 100 may include one or more lenses to focus the input beam 135 onto an active region of receiver 140). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a receiving optics because Villeneuve teaches that lenses can be used to focus the input beam onto an active region of receiver (Fig. 1 shows LIDAR system 100. Col.6, lines 31-33, the LIDAR system 100 may include one or more lenses to focus the input beam 135 onto an active region of receiver 140); 
                          a detector system (Fig. 1 shows LIDAR system 100. Col.6, lines 31-33, the LIDAR system 100 may include one or more lenses to focus the input beam 135 onto an active region of receiver 140). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a detector system because Villeneuve teaches (Col. 4 lines 8-12, receiver 140 may receive or detect photons from input beam 135 and generate one or more representative signals. For example, the receiver 140 may generate an output electrical signal 145 that is representative of the input beam 135.); 
                      and the reflective mirror positioned between the at least one fiber optic tip of the two or more fiber optic tips and the steering optics, the reflective mirror comprising a through-hole, wherein a beam emanating from the at least one fiber optic tip passes through the through-hole towards the steering optics (Col.6, lines 39-49. As illustrated in FIG. 1, the LIDAR system 100 may include mirror 115 (which may be a metallic or dielectric mirror), and mirror 115 may be configured so that light beam 125 passes through the mirror 115. As an example, mirror 115 (which may be referred to as an overlap mirror, superposition mirror, or beam-combiner mirror) may include a hole, slot, or aperture which output light beam 125 passes through). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the embodiments and combine a reflective mirror positioned between the at least one fiber optic tip and the steering optics, the reflective mirror comprising a through-hole, wherein a beam emanating from the at least one fiber optic tip passes through the through-hole towards the steering optics because Villeneuve teaches that most of the light can pass through the hole in the mirror ( Fig. 1 shows LIDAR system 100, Col.6, lines 46-49, mirror 115 may be configured so that at least 80% of output beam 125 passes through mirror 115 and at least 80% of input beam 135 is reflected by mirror 115 ).
                      Claim 31, Villeneuve as modified in view if Zhao and Kelsey and Behling teaches the LiDAR system of claim 30. Villeneuve teaches wherein a size of the beam emanating from the at least one fiber optic is approximately equal in size of the through-hole (Fig. 1 shows LIDAR system 100, Col.6, lines 46-49, mirror 115 may be configured so that at least 80% of output beam 125 passes through mirror 115 and at least 80% of input beam 135 is reflected by mirror 115.). Villeneuve teaches that at least 80% light passes through. A person of ordinary skill in the art would understand that since 80% of light can pass through the hole, therefore the beam emanating from the at least one fiber optic is approximately equal in size of the through-hole.



Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9804264 B2 (Villeneuve et al.) in view of CN 204885804 U (Zhou et al.) further in view of US 20110216792 A1 (Chan et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20020149757 A1 (Kelsey et al.).
                     Claim 27, Villeneuve as modified in view if Zhao and Kelsey and Behling teaches the LiDAR system of claim 25. Villeneuve fails but Zhao teaches wherein the at least one diode laser comprises at least two diode lasers each operative to emit a light beam in response to control signals provided by the control circuitry (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. line 39, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. line 36, FIG. 1 shows a narrow line of this utility new type wide-beam module of light path schematic shown in FIG. 2 is the structure schematic diagram of the module. The module has the first laser chip 1-2 and the second laser chip 2-2, the first collimation lens 1-3, a second fast axis collimating lens 2-3, and slow axis collimating lens 1-5.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and modify the LIDAR system of Villeneuve such that the at least one diode laser comprises at least two diode lasers each operative to emit a light beam in response to control signals provided by the control circuitry for the purpose of increasing power. More laser sources combined together will have more power. Chan teaches  ([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing).
                    Claim 28, Villeneuve as modified in view if Zhao further in view of Chan and Kelsey and Behling teaches the LiDAR system of claim 27. Villeneuve fails but Zhao teaches wherein first and second diode lasers of the at least two diode lasers are positioned adjacent to each other such that their respective light beams form an integrated light beam that is directed into the lens (Fig. 5 shows plurality of beam combining modules and Fig. 1 and Fig. 2 shows each of the beam combining module. From Fig. 5 it can be seen that the beam combining modules are adjacent to each other. line 39, As shown in FIG. 5, a plurality of narrow line width beam-combining module is installed on the bottom board heat sink 1-9, each narrow line width beam-combining module is provided with a mirror 1-8, a narrow line wide collimated beam emitted from each narrow line width beam combining module of beam-combining by beam-combining mirror, and incident to the focusing lens 1-6, after passing through the focusing lens 1-6 is focused on the end face of the optical fiber 1-7 coupled to output. line 36, FIG. 1 shows a narrow line of this utility new type wide-beam module of light path schematic shown in FIG. 2 is the structure schematic diagram of the module. The module has the first laser chip 1-2 and the second laser chip 2-2, the first collimation lens 1-3, a second fast axis collimating lens 2-3, and slow axis collimating lens 1-5.).
                It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve in view of Zhou and modify the Lidar system such that the first and second diode lasers of the at least two diode lasers are positioned adjacent to each other such that their respective light beams form an integrated light beam that is directed into the lens to create integrated beams because Chan teaches that combined or integrated beams have more power ([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing). 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9804264 B2 (Villeneuve et al.) in view of CN 204885804 U (Zhou et al.) further in view of US 20110216792 A1 (Chan et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20020149757 A1 (Kelsey et al.) further in view of CN 204216401 U (Zhang et al.).

                     Claim 29, Villeneuve as modified in view if Zhao further in view of Chan and Kelsey and Behling teaches the LiDAR system of claim 27.  Villeneuve as modified in view if Zhao teaches first and second diode lasers of the at least two diode lasers to yield an integrated beam that is directed into the lens but fails to teach a polarization beam splitter to integrate beams. However Zhang teaches  (FIG. 1, [0026] Furthermore, the light emitting device I comprises one emits horizontal laser beam of first semiconductor laser stack array group 101, and at least one laser emitted vertical beam of the second semiconductor laser stack array group 102 the first semiconductor laser stack array group 101 and at least one said second semiconductor laser stack array group 102 of the light beam at the position are respectively provided with a first polarizing beam combiner 4, the array group 101 first semiconductor laser and the second semiconductor laser stack array 102 beam; the light homogenizing device 3 is set on the laser beam after the combined. [0029] Furthermore, the first polarization beam combiner 4, the second polarization beam combiner 5 and the third polarization combiner 6 are thin film interference type polarization beam splitter.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Villeneuve and Zhou and Zhang and modify the Lidar system of  Villeneuve such that it further comprises a polarization beam splitter operative to integrate beams received from first and second diode lasers of the at least two diode lasers to yield an integrated beam that is directed into the lens because Chan teaches that combined or integrated beams have more power ([0033] As the light emitted by a laser diode is linearly polarized, it is possible to combine the outputs of two diodes with a polarizing beam splitter, so that a beam with twice the power of a single diode but the same beam quality can be obtained (this is often referred to as polarization multiplexing). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9804264 B2 (Villeneuve et al.) in view of CN 204885804 U (Zhou et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20020149757 A1 (Kelsey et al.) further in view of US 20190273365 A1 (us-provisional-application US 62580419 20171101) (Zediker et al.).


               Claim 2, Villeneuve as modified in view of Zhou and Kelsey and Behling teaches the LiDAR system of claim 1. Villeneuve as modified in view of Zhou fails but Zediker teaches wherein the MDOFC is a first of a plurality of MDFOCs, and wherein the fiber optic cable comprises a plurality of optical fibers, and wherein each of the plurality of MDFOCs is coupled to a respective one of the plurality of optical fibers ([0037] FIG. 5 is a schematic of a complete kW-class laser system having seven of the modules of the type shown in FIG. 4, in accordance with the present inventions. [0106] Turning to FIG. 5, there is shown a schematic of an embodiment of a complete kW-class laser system 500, having seven SBS modules of the type shown in FIG. 4. Each SBC module, e.g., 501, is the type shown in FIG. 4 and is fiber-coupled. In this manner a fiber combiner 301 is used to combine the seven fibers, e.g., 302, into a single delivery fiber 303. [0107] In an embodiment of this laser system that is optically combined through a fiber combiner; this combiner is based, for example, on the close hexagonal packing principle for optical fibers. [0096] Turning to FIG. 4, there is shown a schematic of a laser module 290 on a base 200. The laser module 290 has two rows 291, 292, of LCOS submodules. In this embodiment each row 291, 292, has six LCOS submodules. In this embodiment all twelve of the LCOS submodules are the submodules 100 of the embodiment of FIG. 2. [0087] An embodiment of an assembly (e.g., a submodule) 100 is a configuration of six Lensed Chip on Submount (LCOS), and is illustrated schematically in FIG. 2. In the submodule 100 each LCOS has a gain element 101a, 101b, 101c, 101d, 101e and 101f, that each generate laser beams, e.g., 180a, traveling along laser beam paths, e.g., 181a (the laser beam is on, or coincident with the laser beam path, and thus, illustrated as a single arrow). The ability to lock the gain elements 101a to 101f, to a single element is enhanced by the lower reflectivity (LR) facet coating, e.g., 102a, which is preferably on each of the GaN gain elements 101a to 101f. Each of the gain elements 101a to 101f, has a fast axis collimating lens, e.g., 103a and a slow axis collimating lens, e.g., 104a. Each gain element 101a to 101f has a turning mirror, e.g., 105a. In this manner the laser beams and the laser beam paths each extend from the gain element, e.g., 101a, through the fast axis collimator (FAC), e.g., 103a, then the slow axis collimator (SAC), e.g., 104a, then to the turning mirror, e.g., 105a. The first turning mirror 105a, turns, (e.g., redirects) the laser beam path and laser beam to a second turning mirror, 105b, and then subsequent turning mirrors. The redirected laser beam 180a′ and laser beam path 181a′ are combined by the subsequent turning mirrors, e.g., 105b, with the laser beams and laser beam paths from the other gain elements 101b, 101c, 101d, 101e, 101f.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve and Zhou and Zediker and modify the LIDAR system such that the MDOFC is a first of a plurality of MDFOCs, and wherein fiber optic cable comprises a plurality of optical fibers, and wherein each of the plurality of MDFOCs is coupled to a respective one of the plurality of optical fibers for the purpose of increasing overall power and efficiency.



Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9804264 B2 (Villeneuve et al.) in view of CN 204885804 U (Zhou et al.) further in view of CN 204216401 U (Zhang et al.) further in view of US 20110216792 A1 (Chan et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20020149757 A1 (Kelsey et al.) further in view of US 20190273365 A1 (us-provisional-application US 62580419 20171101) (Zediker et al.).

                       Claim 8, Villeneuve as modified in view of Zhou further in view of Zhang further in view of Chan and Kelsey and Behling teaches the LiDAR system of claim 6. Villeneuve as modified in view of Zhou further in view of Zhang further in view of Chan and Kelsey and Behling fails but Zedikar teaches a first mirror operative to direct the first light pulse to the first polarization beam splitter; and a second mirror operative to direct the third light pulse to the second polarization beam splitter (([0037] FIG. 5 is a schematic of a complete kW-class laser system having seven of the modules of the type shown in FIG. 4, in accordance with the present inventions. [0106] Turning to FIG. 5, there is shown a schematic of an embodiment of a complete kW-class laser system 500, having seven SBS modules of the type shown in FIG. 4. Each SBC module, e.g., 501, is the type shown in FIG. 4 and is fiber-coupled. [0100] Fig. 4 Thus, the output laser beam 185a from row 292 and the output laser beam 185 from row 291 are combined in an overlapping polarized relationship. This relationship is accomplished with the turning mirror 207, which receives beam 185 and beam path 186, and directs the beam 185 and beam path 186 toward the polarization rotating element 209; and, the polarization beam splitter 208, which receives laser beam 185a and beam path 186a, and combines those with beam 185 and path 186, to provide a further combined laser beam 187 along beam path 188). From Fig. 4, it can be seen that the mirror 207 is directing the first light pulse to the first polarization beam splitter 208 and Fig. 5 shows seven SBS modules of the type shown in FIG. 4. Each SBC module, e.g., 501, is the type shown in FIG. 4 and is fiber-coupled. From Fig. 5, it can be seen that there are plurality of these turning mirrors that are directing beam to polarization beam splitter. It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve in view of Zhou further in view of Zhang further in view of Chan further in view Zedikar and modify the Lidar system taught by Villeneuve such that there a first mirror operative to direct the first light pulse to the first polarization beam splitter and a second mirror operative to direct the third light pulse to the second polarization beam splitter because teaching reference Mirrors
teaches (Because mirrors do not usually absorb much light, most of the light is redirected upon contact with the mirror and the object's overall quality is usually preserved in the new image.)


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204885804 U (Zhou et al.) in view of US 20120162749 A1 (Gusev et al.) further in view of CN 204216401U (Zhang et al.) further in view of US 20110216792 A1 (Chan et al.) further in view of DE 102012202637 A1 (Behling et al.) further in view of US 20190273365 A1 (us-provisional-application US 62580419 20171101) (Zediker et al.).

                      Claim 22, Zhou as modified in view of Gusev further in view of Zhang, further in view of Chan and Behling teaches the laser system of claim 20. Zhou as modified in view of Gusev further in view of Zhang, further in view of Chan fails but Zediker teaches further comprising: a first mirror operative to direct the first light pulse to the first polarization beam splitter; and a second mirror operative to direct the third light pulse to the second polarization beam splitter. (([0037] FIG. 5 is a schematic of a complete kW-class laser system having seven of the modules of the type shown in FIG. 4, in accordance with the present inventions. [0106] Turning to FIG. 5, there is shown a schematic of an embodiment of a complete kW-class laser system 500, having seven SBS modules of the type shown in FIG. 4. Each SBC module, e.g., 501, is the type shown in FIG. 4 and is fiber-coupled. [0100] Fig. 4 Thus, the output laser beam 185a from row 292 and the output laser beam 185 from row 291 are combined in an overlapping polarized relationship. This relationship is accomplished with the turning mirror 207, which receives beam 185 and beam path 186, and directs the beam 185 and beam path 186 toward the polarization rotating element 209; and, the polarization beam splitter 208, which receives laser beam 185a and beam path 186a, and combines those with beam 185 and path 186, to provide a further combined laser beam 187 along beam path 188). From Fig. 4, it can be seen that the mirror 207 is directing the first light pulse to the first polarization beam splitter 208 and Fig. 5 shows seven SBS modules of the type shown in FIG. 4. Each SBC module, e.g., 501, is the type shown in FIG. 4 and is fiber-coupled. From Fig. 5, it can be seen that there are plurality of these turning mirrors that are directing beam to polarization beam splitter. It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Villeneuve in view of Zhou further in view of Zhang further in view of Chan further in view Zedikar and modify the Lidar system taught by Villeneuve such that there a first mirror operative to direct the first light pulse to the first polarization beam splitter and a second mirror operative to direct the third light pulse to the second polarization beam splitter because teaching reference Mirrors
teaches (Because mirrors do not usually absorb much light, most of the light is redirected upon contact with the mirror and the object's overall quality is usually preserved in the new image.)
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJIDA NASER/Examiner, Art Unit 3645 

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645